Citation Nr: 1756007	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-17 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth J. Spindler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968; and from November 1974 to September 1975.  He is a veteran of the Vietnam Era and Peacetime. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied the petition to reopen the claims for entitlement to service connection for PTSD, major depressive disorder.  

In an August 2013 rating decision, the RO granted entitlement to a TDIU, effective March 19, 2012.  The RO discontinued the TDIU based on the assignment of the 100 percent total combined evaluation effective April 11, 2012. 

The Veteran testified during a videoconference hearing before the undersigned in March 2016.  The issue of entitlement to an earlier effective date for TDIU was raised during the March 2016 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the matter for further development in February 2017.  On further review, it does not appear that the Board had jurisdiction over that issue.  

In a February 2017 decision, the Board also reopened and remanded the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, mood disorder, and major depressive disorder.

In an April 2017 rating decision, the RO granted service connection for PTSD and assigned a 100 percent disability rating, effective March 23, 2017.  This issue is no longer before the Board.

In a September 2017 rating decision, an effective date of February 19, 2010 was granted for the award of TDIU.



FINDING OF FACT

The Veteran's current psychiatric disability, diagnosed as mood disorder and major depressive disorder are due to in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a variously diagnosed psychiatric disorder, in addition to PTSD, to include mood disorder, and major depressive disorder have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. § 1110 (West 2012).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the Veteran's lay reports are generally consistent with his service personnel records and available post-service treatment records regarding his having had psychiatric symptoms continuously since his service in the Republic of Vietnam, which also included conceded stressors related to fear of hostile military activity.  

Personnel records indicate the Veteran served in Vietnam from September 1966 to September 1967 and participated in Vietnam Counter-offensive Phase II and Phase III, for which he received the Republic of Vietnam Campaign Medal and the Republic Vietnam Gallantry Cross unit Citation with Palm.

At the VA examination in December 1997 the Veteran mentioned that "he has a lot of emotional problems still with his Vietnam experiences."

On August 2001 VA examination, the Veteran was diagnosed with ongoing depressive neurosis of an uncertain etiology.  

On November 2004 VA general examination, the Veteran appeared to have a depressed mood, was unshaven, and had poor hygiene with laxity in his speech.  

On November 2004 VA mental disorders examination, the Veteran described stressor events in service and was diagnosed with depression.  

Treatment records from the Vet Center dated from December 2004 to February 2005, showed that the Veteran was seen for PTSD symptoms (sleep difficulties, nightmares and anger).  

Treatment records from Kaiser Permanente dated in February and March 2004 documented depression and anxiety

A psychological Consult from Dr. Engelhorn, dated in January 2005, documented mild PTSD symptoms and intermittent depression.  The Veteran reported, among other things, bad dreams about his Vietnam experiences, chronic depression, paranoid ideation, being frightened by loud noises, and suicidal thoughts.  

A January 2005 consultation request from Dr. K. Gregg included such diagnoses as probable major depression and possible PTSD. 

VA treatment records included from March 2006 to March 2007 reflect that the Veteran was being treated for depression and hallucinations.  An October 2006 noted the Veteran's reports of thinking about artillery fire when there was thunder and lightning.  He was assessed with major depressive disorder.  

In January 2007 correspondence Dr. M.G. Essex, opined that the Veteran's depression and hallucinations were exacerbated by his service-connected diabetes.  

In March 2007, Dr. M.G. Essex added that it was well-known that depression and diabetes were comorbid conditions, which tended to exacerbate the effects of each other, and complicate the treatment of the other.  In this particular case, the Veteran's diabetes and the various conditions associated with this caused him to limit his activity, and make him feel more vulnerable.  His medical conditions also made caused embarrassment and exacerbated his tendency to stay away from other people and isolate.

On April 2007 VA mental disorders examination, the Veteran reported that he became depressed in approximately December 1966, while serving in Vietnam.  The examiner reviewed his prior opinion from when he examined the Veteran in 2001 and noted that he did not see PTSD in the Veteran, but rather a depressive disorder with hallucinations.  His current medications showed that he was being treated for a psychotic disorder with Abilify and Paxil for his depression.  The mental status examination suggested depressive disorder, not otherwise specified with psychotic features since December 1966.  , 

VA treatment records dated in September 2009 and February 2010, included a diagnosis of depression mood disorder, and PTSD.  In February 2009, the Veteran reported that he has been depressed since 1966; he was diagnosed with a mood disorder and a history of major depression.  In April 2010, he was diagnosed with mood disorder, history of major depressive disorder, and history of subsyndromal PTSD. 

The October 2010 VA examination report noted that the Veteran met the diagnostic criteria for mood disorder, given his history of depression and psychotic-like symptoms.  The examiner opined that a diagnosis of PTSD could not be "accurately rendered" at that time due to potential amplification of his self-reported PTSD symptoms.  However, the examiner listed PTSD as one of the Veteran's Axis IV stressors.  The examiner found that the Veteran's medical problems, including his problems with controlling his diabetes, have also contributed to his depressive symptoms.

VA treatment records dated in March 2011 and January 2012 included a past medical history of major depression and PTSD.  

In a February 2012 addendum opinion, the examiner clarified that at the time of the October 2010 VA examination, the Veteran was highly endorsing PTSD symptoms, but the examiner believed that his symptoms of mood disorder (with psychotic features) could account for his responses to questions and that he over endorsed PTSD symptoms and that his primary mood problems may tend to amplify his reactions.  

In April 2012, the Veteran screened positive for PTSD and depression.  He indicated that he had little interest or pleasure in doing things nearly every day; felt down, depressed, or hopeless nearly every day; had nightmares; tried to avoid situations; and was constantly on guard, watchful, or easily startled,  A subsequent April 2012  psychiatry consult noted the Veteran's complaints of having dreams and hearing screaming of people and smelling burning flesh.  He has been treated for depression/anxiety over the years.  The record noted a history of treatment for depression in the 1990s at VA Sepulveda as well as for depression; rule out PTSD, between 2004 through 2010 at VAMC La Jolla.  He reported experiencing mortar attacks and smelling burning flesh in Vietnam.  He was diagnosed with depression.    

An April 2014 VA treatment record noted that PTSD was suggested.  

During March 2017 VA examination, the examiner determined that the Veteran met the criteria for PTSD.  His symptoms included, but were not limited to, depressed mood, anxiety, suspiciousness, depression, chronic sleep impairment, impaired speech, impairment in thought processes or communication, disturbances of motivation and mood, difficulty with social relationships, all of which have been reported during the pendency of the appeal.  He also contended that his functional imp[airment was due to the effects of a mental disorder, specifically his symptoms related to the Vietnam War.  The examiner found that the objective findings on examination supported the Veteran's contention that his functional impairment was due to the effects of a mental disorder to include the Veteran's behavior during the interview, medical records, and lack of historical evidence or reasonable alternative to suggest that functional impairment was not due to a mental disorder.  The examiner found that the Veteran's PTSD was due to his stressors in Vietnam and that he did not have any other mental disorder at the time of the examination.    

In a June 2017 medical opinion, the examiner found that it was less likely than not that the Veteran had PTSD and a mood disorder and it was more likely than not that the Veteran had major depressive disorder that did not begin inn service, was related to service, or related to his diabetes mellitus.  However, the examiner also reported that it was possible that the Veteran had anxiety symptoms related to PTSD based upon the most recent VA examination in March 2017 and the March 2016 hearing, in which the Veteran endorsed symptoms of PTSD.   

Overall, the evidence establishes that throughout the appeal period, from July 7, 2009, the Veteran's psychiatric disorder has been variously diagnosed as PTSD, mood disorder, and major depressive disorder, and that he has had continuous psychiatric symptoms since service related to his Vietnam experiences, including conceded stressors therein.  Accordingly, service connection is warranted for the variously diagnosed psychiatric disorder, including PTSD, mood disorder, and major depressive disorder.  As service connection for variously diagnosed psychiatric disorder, including PTSD, mood disorder, and major depressive disorder, is being granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (West 2012).


ORDER

Service connection for a psychiatric disorder other than PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


